Case 19-50625-jwc   Doc 62    Filed 12/06/19 Entered 12/06/19 11:12:24   Desc Main
                             Document      Page 1 of 12
Case 19-50625-jwc   Doc 62    Filed 12/06/19 Entered 12/06/19 11:12:24   Desc Main
                             Document      Page 2 of 12
Case 19-50625-jwc   Doc 62    Filed 12/06/19 Entered 12/06/19 11:12:24   Desc Main
                             Document      Page 3 of 12
Case 19-50625-jwc   Doc 62    Filed 12/06/19 Entered 12/06/19 11:12:24   Desc Main
                             Document      Page 4 of 12
Case 19-50625-jwc   Doc 62    Filed 12/06/19 Entered 12/06/19 11:12:24   Desc Main
                             Document      Page 5 of 12
Case 19-50625-jwc   Doc 62    Filed 12/06/19 Entered 12/06/19 11:12:24   Desc Main
                             Document      Page 6 of 12
Case 19-50625-jwc   Doc 62    Filed 12/06/19 Entered 12/06/19 11:12:24   Desc Main
                             Document      Page 7 of 12
Case 19-50625-jwc   Doc 62    Filed 12/06/19 Entered 12/06/19 11:12:24   Desc Main
                             Document      Page 8 of 12
Case 19-50625-jwc   Doc 62    Filed 12/06/19 Entered 12/06/19 11:12:24   Desc Main
                             Document      Page 9 of 12
Case 19-50625-jwc   Doc 62    Filed 12/06/19 Entered 12/06/19 11:12:24   Desc Main
                             Document      Page 10 of 12
Case 19-50625-jwc   Doc 62    Filed 12/06/19 Entered 12/06/19 11:12:24   Desc Main
                             Document      Page 11 of 12
Case 19-50625-jwc   Doc 62    Filed 12/06/19 Entered 12/06/19 11:12:24   Desc Main
                             Document      Page 12 of 12
